                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND


IN RE: LOESTRIN 24 FE
ANTITRUST LITIGATION               MDL No. 2472

                                   Master File No. 1:13-md-2472 WES
THIS DOCUMENT RELATES TO:
All Actions


                 ORDER ON PENDING MOTIONS IN LIMINE

WILLIAM E. SMITH, District Judge.

      Plaintiffs’ Omnibus Motion in Limine, ECF No. 1301, is GRANTED

IN PART AND DENIED IN PART, as follows: 1

  •   Plaintiffs’ Motion in Limine No. 2 is GRANTED IN PART AND

      DENIED IN PART.   It is GRANTED to the extent that Defendants

      attempt to have the jury decide a legal issue.       It is DENIED

      to the extent Plaintiffs attempt to hide their identities.

      The Court intends to explain to the jury the identity of the

      parties   and   that   the   various   retailers   are   litigating

      pursuant to assignments.     With respect to the validity of the

      assignments, the Court is unclear why this issue is being

      raised only now, on the eve of trial, if, as Defendants say,

      it implicates the threshold issue of standing.       Moreover, it

      appears that this may be a question of law and not a fact

      issue for the jury.     Therefore, the Court will defer ruling


      1 This set of rulings does not address all pending motions.
Further rulings will be issued in due course.
    on the issue for now and it will not be part of Phase 1 of

    the trial.   If Plaintiffs prevail in Phase 1, the Court will

    take the issue up in Phase 2 and/or 3, if at all.

•   Plaintiffs’ Motion in Limine No. 3 is GRANTED IN PART AND

    DENIED IN PART.   It is DENIED as moot in light of the ruling

    on Plaintiffs’ Motion in Limine No. 2.       It is GRANTED to the

    extent that Defendants may seek to introduce evidence of

    absent class members to relitigate class certification issues

    or to disparage Plaintiffs’ claims by arguing the absence of

    other   class   members   suggests   their   claims   lack   merit.

    However, as noted in the Court’s other rulings, the Court

    intends to explain to the jury who the parties are, and some

    evidence of the structure of the pharmaceutical industry may

    necessarily involve discussion of who the large wholesalers

    are.

•   Plaintiffs’ Motion in Limine No. 6 is DENIED as moot in light

    of the Court’s ruling on Plaintiffs’ Motion in Limine No. 2.

    Generally, the term “Purchasers” may be a useful shorthand,

    but the Court intends to explain who is who to the jury at

    the onset of trial.

•   Plaintiffs’ Motion in Limine No. 8 is GRANTED IN PART AND

    DENIED IN PART as follows.        Generally, the parties should

    refer to the drugs at issue as Loestrin 24, brand Loestrin

    24, generic Loestrin 24, Minastrin 24, brand Minastrin 24,

                                  2
    and generic Minastrin 24.     Use of pejorative terms will not

    be   permitted;    however,   occasional   use   of   terms    like

    “innovation” and “copycat” are not problematic in the proper

    context.

•   Plaintiffs’ Motion in Limine No. 9 is DENIED as moot.

•   With respect to Plaintiffs’ Motion in Limine No. 10, the Court

    defers ruling on this motion until it reviews the deposition

    designations.     Generally, the Court prefers to show testimony

    all at once, even if it exceeds the scope of direct.          If the

    Court thinks the “outside the scope” testimony will confuse

    or distract the jury, it may require that it be played during

    Defendants’ case.

•   Plaintiffs’ Motion in Limine No. 11 is GRANTED IN PART AND

    DENIED IN PART.     It is GRANTED to the extent that Defendants

    may seek to introduce inadmissible character evidence (which

    Defendants say they do not intend to do); it is DENIED to the

    extent that Defendants intend to introduce evidence regarding

    the general business and structure of the company and industry

    to provide context to the jury.    However, consistent with the

    Court’s forthcoming ruling on market power, evidence of sunk

    costs, while generally permissible for context, will not be

    permitted for the purpose of disproving market power.

•   The Court takes Plaintiffs’ Motion in Limine No. 12 to be a

    motion seeking to prevent jury nullification. To that extent,
                                  3
    it     is   provisionally   GRANTED.    However,    testimony     that

    generally addresses innovation and the financial structure of

    the pharmaceutical market is permissible to put the whole

    case in context, so this is not to be taken as a blanket

    prohibition.

•   Plaintiffs’ Motion in Limine No. 13 is GRANTED IN PART AND

    DENIED IN PART.       It is DENIED to the extent it seeks to

    preclude testimony offered to provide context and background.

    It is GRANTED as it relates to the Court’s market power and

    sunk    costs   holding.     (See   forthcoming    summary    judgment

    ruling)

•   Plaintiffs’ Motion in Limine No. 14 is GRANTED IN PART AND

    DENIED IN PART.      It is GRANTED to the extent it deals with

    pejorative labels or character attacks.       It is DENIED to the

    extent it is intended to preclude proper use of contrary

    positions taken in prior litigation as suggested by defense

    counsel.

•   Plaintiffs’ Motion in Limine No. 15 is DENIED as moot in light

    of Defendants’ representations.

•   Plaintiffs’ Motion in Limine No. 16 is DENIED as moot in light

    of the ruling on Plaintiffs’ Motion in Limine No. 2.

•   Plaintiffs’ Motion in Limine No. 17 is DENIED.               The Court

    addresses this motion in ruling on Plaintiffs’ Motion to



                                    4
    Exclude in Part the Expert Opinions of Christine Meyer, Ph.D.

    and Philip Green That Authorized Generics Were Facing Legal

    Uncertainty, ECF No. 901.

•   Plaintiffs’ Motion in Limine No. 18 is GRANTED IN PART AND

    DENIED   IN   PART.    Pejorative      terms   will   not    be   allowed;

    however, testimony regarding the potential risk involved in

    an “at-risk” launch will be allowed in proper context.

•   Plaintiffs’ Motion in Limine No. 19 is DENIED.                Defendants

    are permitted to introduce evidence of business reasons for

    settlement,    including   the       broad   spectrum   of    costs     and

    expenses associated with litigation.           However, the jury will

    be instructed, as directed by Actavis, that settlement to

    avoid the specific risk of a finding of patent invalidity may

    be anticompetitive.     It will be for the jury to decide, based

    on all of the evidence, whether the reasons for the settlement

    are   justified   by   legitimate      considerations       and   are   not

    anticompetitive, on balance, under the rule of reason.

•   Plaintiffs’ Motion in Limine No. 20 is DENIED.              The jury will

    evaluate the size and justifications for the settlement in

    its factual context, including the business reasons for it.

    The jury will decide whether the payments are justified by

    legitimate considerations under the rule of reason.

•   Plaintiffs’ Motion in Limine No. 21 is DENIED.                Defendants

    may introduce evidence that the agreements were submitted to
                                     5
    the FTC and DOJ and that no action was taken.                 Defendants

    have stated that they do not intend to argue, nor will they

    be permitted to argue, that the agreements were approved by

    these agencies.      However, the fact that they were submitted

    is relevant to Defendants’ state of mind.                 Any concerns

    regarding a government “stamp of approval” can be addressed

    with an appropriate instruction to the jury.

•   Pursuant to Rule 403, Plaintiffs’ Motion in Limine No. 23 is

    GRANTED.    Due to the purpose for which Defendants seek to

    introduce     Mr.   Johnson’s   testimony,       the   risk   of     undue

    prejudice is too great, and the Court does not believe an

    instruction can cure it.        See Emhart Indus., Inc. v. Home

    Ins. Co., 515 F. Supp. 2d 228, 266 (D.R.I. 2007), aff’d sub

    nom. Emhart Indus., Inc. v. Century Indem. Co., 559 F.3d 57

    (1st Cir. 2009), as amended on denial of reh’g and reh’g en

    banc (Apr. 17, 2009).

•   Plaintiffs’    Motion   in   Limine   No.   24   is    DENIED.      It   is

    appropriate for the negotiators to explain their objectives

    and limitations in the negotiations that led to an agreement.

    The issues and concerns raised by Plaintiffs may be addressed

    on cross-examination.

•   Plaintiffs’ Motion in Limine No. 25 is DENIED.                   Testimony

    regarding entry of the generic as “early” in reference to the

    patent expiration date is permissible because it is a fair

                                    6
    characterization of the agreement and allows Defendants to

    argue that the agreements were procompetitive.               Plaintiffs

    may, of course, contest both the characterization of “early”

    and whether it was procompetitive or anticompetitive with

    their experts, and through cross-examination.

•   Plaintiffs’ Motion in Limine No. 26 is DENIED.           The concerns

    raised    regarding    “exclusivity”    can   be   handled   on   cross-

    examination.

•   Plaintiffs’ Motion in Limine No. 29 is GRANTED IN PART AND

    DENIED IN PART.       Defendants’ experts may reference the entry

    of Loestrin 24 generics for context, but they may not testify

    that the fact of generic entry disproves any anticompetitive

    effect.

•   Plaintiffs’ Motion in Limine No. 30 is DENIED.               While the

    witnesses will not be instructing the jury on the law, there

    is no harm in the witness placing his or her opinion in the

    legal context in which it applies.        Of course, Plaintiffs may

    cross examine the witness on whether his or her understanding

    of the law is correct – and the Court intends to instruct the

    jury that the Court provides instructions on the law.


    The   Court    will    allow   these   witnesses    (Drs.    Meyer   and

    Schilling) to address the issue of innovation both generally

    and within the pharmaceutical industry, provided a proper


                                     7
    foundation is laid, and that such opinions are disclosed in

    their reports, as a matter of setting context for the jury.

    However, broad sweeping comments regarding what the law and

    policy is or should be will not be allowed.                If counsel

    attempt to elicit testimony that crosses this line, it will

    be stricken, and the jury will be instructed accordingly.            To

    the extent that counsel intend to pose questions that describe

    what the law is, they should be very careful to use pre-

    approved statements of that law, or they risk being corrected

    in front of the jury.

•   Plaintiffs’ Motion in Limine No. 31 is DENIED.                  However,

    counsel will need to lay a proper foundation for any testimony

    from Dr. Robbins regarding industry practices.

•   Plaintiffs’ Motion in Limine No. 32 is DENIED.            There are no

    special rules for pharmaceutical cases.          Examples from other

    industries are relevant to explain Defendants’ innovation

    argument.    Plaintiffs may address on cross-examination why

    other industries may be different.

•   Plaintiffs’ Motion in Limine No. 33 is DENIED.              Consistent

    with   the   Court’s   rulings       above,   witnesses   may   testify

    regarding whether innovation and changes are procompetitive.

    Plaintiffs may deal with the issues raised in this motion on

    cross-examination.



                                     8
•   Plaintiffs’ Motion in Limine No. 34 is DENIED.                Provided a

    proper foundation is laid, Defendants’ witnesses may testify

    that the discontinued manufacture of Loestrin 24 and the

    introduction of Minastrin 24 increased patient compliance.

    This may be used to rebut the claim of anticompetitive effect

    or be evidence of procompetitive effect.

•   Plaintiffs’ Motion in Limine No. 35 is DENIED.                The finding

    of the FDA is relevant as to the therapeutic change in the

    product.   It is not hearsay, because it is offered not for

    its truth about chewability, but to show that it was approved

    in the normal course.            The jury will decide whether the

    introduction of Minastrin 24 and discontinued manufacture of

    Loestrin 24 was coercive, consistent with prior holdings of

    the Court in its decision on summary judgment.

•   Plaintiffs’ Motion in Limine No. 37 is DENIED.                While there

    may be some overlap in these witnesses’ testimony, they are

    largely complimentary and not duplicative.             The Court’s time

    limits   will   serve   as   a    disincentive    to   unnecessary     and

    duplicative     testimony;   the      parties   will   have    to   police

    themselves with the chess clock.

•   Plaintiffs’ Motion in Limine No. 41 is DENIED.

•   The Court reserves ruling on any motions not ruled on above.




                                      9
    Defendants’ Motions in Limine:

•   Defendants’ Motion in Limine No. 1, ECF No. 1279, is GRANTED.

    Plaintiffs shall refrain from using any pejorative terms to

    describe    the     allegedly    improper    reverse     payments.      This

    includes terms like “payoff” or “kickback” or the like.                 Use

    of pejorative terms (by either side) intended to inflame the

    jury    will   be   met   with    strong    corrective    directives    and

    cautionary instructions to the jury.

•   Based on Plaintiffs’ response, Defendants’ Motion in Limine

    No. 2, ECF No. 1280, is DENIED as moot.                 The Court expects

    that the “other agreements” referenced by the parties may

    well be introduced to provide context or for other purposes,

    but these also must of course be relevant to the issues before

    the jury.

•   Defendants’ Motion in Limine No. 3, ECF No. 1281, is DENIED

    as moot in light of Plaintiffs’ response.                   In the event

    Plaintiffs believe Defendants have “opened the door” to the

    use of this evidence on cross-examination, counsel must ask

    to approach the bench to discuss and must reference the

    Court’s directive regarding this motion.

•   Defendants’ Motion in Limine No. 4, ECF No. 1282, is DENIED.

    The    evidence     may   be   introduced   to   show    what   a   rational

    pharmaceutical company would have done in the but-for world.



                                      10
•   Defendants’ Motion in Limine No. 7, ECF No. 1285, is GRANTED

    IN PART AND DENIED IN PART.     Witnesses may discuss policies

    and issues regarding the structure of the pharmaceutical

    industry and the policy behind certain laws (e.g., the Hatch-

    Waxman Act or laws affording patent protection to inventors)

    in order to give context to the jury.   But they may not argue

    or opine to the jury that this case may be a vehicle for

    eradicating any policy, goal, or outcome.    Any attempt to do

    so will be met with the appropriate instruction to the jury.

•   Defendants’ Motion in Limine No. 8, ECF No. 1286, is GRANTED

    IN PART AND DENIED IN PART.     Evidence of Warner Chilcott’s

    practices with respect to other pharmaceuticals, such as

    those at issue in Namenda, may be introduced to show a pattern

    or business practice. This evidence may include, for example,

    the change or innovation that is claimed by Warner Chilcott,

    as well as the number of switches that occurred.   However, no

    evidence of litigation related to these switches may be

    introduced.

•   Defendants’ Motion in Limine No. 9, ECF No. 1287, is DENIED.

    The holding of the District Court in the Mylan litigation

    regarding claim construction and breakthrough bleeding is not

    binding on this Court. However, the holding may be introduced

    as evidence, along with other evidence regarding the ´394



                               11
     patent, and the jury may give it whatever weight it deems

     appropriate.

IT IS SO ORDERED.




William E. Smith
District Judge
Date: December 6, 2019




                              12
